IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                            Assigned on Briefs May 1, 2012

                KEVIN MCDOUGLE v. STATE OF TENNESSEE

              Direct Appeal from the Criminal Court for Shelby County
              No. 0604208, 0604209, 0701739   John Fowlkes, Jr., Judge




                 No. W2011-01430-CCA-R3-PC - Filed June 27, 2012


In two separate trials, a Shelby County jury found the Petitioner, Kevin McDougle, guilty of
three counts of aggravated robbery, three counts of aggravated assault and one count of
unlawful possession of a handgun. For all the convictions, the trial court sentenced him to
an effective sentence of fifty-six years in the Tennessee Department of Correction. The
Petitioner filed separate appeals for his cases, and this Court affirmed the judgments in both
cases. State v. Kevin McDougle, No. W2009-01648-CCA-R3-CD, 2010 WL 2490752, at *1
(Tenn. Crim. App., at Jackson, June 11, 2010) no Tenn. R. App. P. 11 filed; State v. Kevin
McDougle, No. W2007-01877-CCA-R3-CD, 2010 WL 2219591, at *1-3 (Tenn. Crim. App.,
at Jackson, May 24, 2010) no Tenn. R. App. P. 11 filed. The Petitioner filed a petition for
post-conviction relief, claiming the two attorneys who represented him on each respective
case were ineffective. After an evidentiary hearing, the post-conviction court dismissed the
petition. On appeal, the Petitioner contends that the post-conviction court erred when it
dismissed his petition, maintaining that he received the ineffective assistance of counsel in
both cases. After a thorough review of the record and applicable law, we affirm the post-
conviction court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which D. K ELLY T HOMAS,
J R., and C AMILLE R. M CM ULLEN, JJ., joined.

R. Todd Mosley, Memphis, Tennessee, for the appellant, Kevin McDougle.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; Amy P. Weirich, District Attorney General; Muriel Malone, Assistant District


                                              1
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

                                            I. Facts
                                           A. At Trial

       This case arises from the Petitioner’s participation in the armed robberies of a grocery
store and, on a separate occasion, a taxi cab.1 Based on this conduct, a Shelby County grand
jury indicted the Petitioner, in the first case (“grocery store robbery”), for one count of
aggravated robbery and two counts of aggravated assault. In the second case (“taxicab
robbery”), a grand jury indicted the Petitioner for two counts of aggravated robbery, one
count of aggravated assault, and one count of unlawful possession of a handgun.

      On direct appeal, this Court summarized the underlying facts of the grocery store
robbery as follows:

               On October 20, 2005, at approximately 5:30 p.m., the [Petitioner]
       entered Wing Grocery in Memphis and held multiple parties at gunpoint while
       robbing the store. The owner of the store, Mrs. Yu Hun Huang, was at the
       register working as a cashier, while her daughter-in-law, Li Yuan Weng, was
       assisting her. The [Petitioner] entered the store and proceeded to select several
       items, passing in front of the surveillance camera multiple times. At some
       point, he approached the register and pulled out his gun. Mrs. Weng then ran
       to the back of the store and alerted her husband, Duffy Lam. Mr. Lam came
       toward the front of the store and witnessed the [Petitioner] choking his mother,
       Mrs. Huang, while pointing a gun at her neck and demanding money. The
       [Petitioner] left the store after taking $100 in cash and some cigarettes.

              After the [Petitioner] left, the victims called the police, and Officer
       Willard Tate arrived and proceeded to view the surveillance video. Officer
       Tate also observed that the victims of the crime were very upset and afraid.
       He recognized the [Petitioner] from the videotape as someone he had seen in
       his ward. Subsequently, Mrs. Weng and Mr. Lam identified the [Petitioner]
       from a photographic lineup as the perpetrator of the crime. Mrs. Huang was
       unable to make a positive identification. The [Petitioner] denied that he was
       responsible for the crimes.


       1
          Although the grocery store robbery occurred first, the taxi cab robbery case was the first
to be tried.

                                                 2
Kevin McDougle, 2010 WL 2490752, at *1. Based upon this evidence, a jury
convicted the Petitioner of aggravated robbery and two counts of aggravated assault.
For these convictions, the trial court ordered the Defendant to serve an effective
sentence of twenty-four years.

       On the Petitioner’s direct appeal of the taxi cab robbery, this Court summarized
the facts of the case as follows:

               James McGowan testified that he parked his taxicab at approximately
       3:00 p.m. on October 25, 2005, at the intersection of Evergreen Street and
       Jackson Avenue in Memphis. Roderick Baker and his young son got into the
       vehicle to talk to Mr. McGowan. Mr. Baker and Mr. McGowan are friends.
       As they were talking, a man, whom Mr. McGowan identified at trial as [the
       Petitioner], walked up to the taxicab and asked Mr. McGowan for a ride. Mr.
       McGowan told [the Petitioner] that he was busy, but he said that he would call
       [the Petitioner] another taxicab. [The Petitioner] pulled out a gun, pointed it
       at Mr. McGowan’s face, and said, “Give me your money.” Mr. McGowan said
       that [the Petitioner] took approximately one hundred dollars from him. A
       woman, identified at trial as Erica Newburn, was with [the Petitioner]. Mr.
       McGowan stated that Ms. Newburn stood with her back to the taxicab during
       the robbery and watched the area. After he took money from Mr. McGowan
       and Mr. Baker, [the Petitioner] put the gun in his pants, and he and Ms.
       Newburn walked away from the taxicab.

               Mr. McGowan called 911 and then drove a short distance up the street
       until he could see [the Petitioner]. [The Petitioner] and Ms. Newburn boarded
       a public bus traveling eastbound on Jackson Avenue. Mr. McGowan followed
       the bus, and [the Petitioner] and his companion exited the bus at the
       intersection of Jackson Avenue and Warford Street, an industrial area. Mr.
       McGowan observed [the Petitioner] attempt to flag down a passing vehicle
       with the gun in his hand. The vehicle drove past [the Petitioner] and Ms.
       Newburn.

               Mr. McGowan flagged down a patrol car and told Officer Billy Jackson
       that [the Petitioner] had just robbed him. Officer Jackson approached [the
       Petitioner] and spoke to him. Mr. McGowan said that the two men appeared
       to converse for a short time, and then [the Petitioner] and Ms. Newburn ran
       away in opposite directions. Officer Jackson chased [the Petitioner], and
       during the pursuit, [the Petitioner] turned around and pointed his gun at Officer

                                              3
Jackson. Officer Jackson caught up with [the Petitioner] when [the Petitioner]
tried to scale a fence. The two men wrestled, and then [the Petitioner] scaled
the fence. Mr. McGowan provided a written statement about the incident later
that day. On October 26, 2005, Mr. McGowan identified [the Petitioner] as the
perpetrator from a photographic line-up.

       Roderick Baker testified that he and his young son were sitting in Mr.
McGowan’s taxicab when a man and a woman walked up and asked for a ride.
Mr. Baker identified [the Petitioner] at trial as the man who approached the
taxicab. Mr. McGowan told [the Petitioner] that he would call another taxicab.
[The Petitioner] started to walk to the rear of the taxicab. He stopped, pulled
a pistol out of his pants, and walked back to the front driver’s side window.
[The Petitioner] said, “You know what this is,” and Mr. McGowan handed [the
Petitioner] some money. [The Petitioner] pointed the gun at Mr. Baker, and
Mr. Baker handed him eighty dollars. Mr. Baker said that [the Petitioner] and
Ms. Newburn boarded a public bus, and Mr. Baker got out of the taxicab and
drove away in his vehicle. Mr. Baker identified [the Petitioner] from a
photographic line-up on October 26, 2005, as the perpetrator of the offense.

       Officer Billy Jackson, with the Memphis Police Department, testified
that Mr. McGowan flagged him down on October 25, 2005. Mr. McGowan
told Officer Jackson that he had just been robbed, and the perpetrator and his
female companion were walking up Warford Street. Officer Jackson identified
[the Petitioner] at trial as the individual he approached on Warford Street.
Officer Jackson asked [the Petitioner] his name and where he had recently
been. [The Petitioner] and Ms. Newburn began moving apart from one
another. Officer Jackson asked both of them for identification. When neither
could produce any identification, Officer Jackson told Ms. Newburn to sit
down. [The Petitioner] said that he was not going to go back to jail and began
running. Ms. Newburn ran in the opposite direction from [the Petitioner].

       Officer Jackson pursued [the Petitioner]. He saw [the Petitioner] pull
a black 9 mm gun out of his pants, and Officer Jackson also pulled out his
pistol. Officer Jackson stated that [the Petitioner] turned and pointed his
weapon at Officer Jackson on three separate occasions during the pursuit.
[The Petitioner] then returned the gun to his pants and jumped onto a fence.
Officer Jackson pulled him down. [The Petitioner] pulled out his gun again
and pointed it at Officer Jackson’s chest. Officer Jackson and [the Petitioner]
struggled, and Officer Jackson managed to kick the gun away. [The
Petitioner] pushed Officer Jackson down and jumped over the fence. Officer

                                      4
       Jackson said that [the Petitioner]’s gun contained three rounds of ammunition
       when the weapon was recovered. Police officers from three different precincts
       responded to the dispatcher’s call about the incident. The officers searched
       unsuccessfully for [the Petitioner] both by patrol car and by helicopter. Officer
       Jackson identified [the Petitioner] from a photographic lineup on October 26,
       2005, as the man who had pointed a gun at him on Warford Street.

               Quinton Maples, an officer with the Memphis Police Department,
       testified that an anonymous caller provided [the Petitioner]’s location through
       Crime Stoppers, and an arrest warrant was issued for [the Petitioner] on
       November 1, 2005. [The Petitioner] was exiting the residence when Officer
       Maples arrived. Officer Maples asked [the Petitioner] for his name, [the
       Petitioner] “mumbled something,” and then ran. Officer Maples chased [the
       Petitioner] for approximately one hundred yards and then managed to tackle
       [the Petitioner] and physically restrain him.

                Gail Rankins testified that she is employed by the Criminal Court
       Clerk’s office and maintains the records of the court as part of her job duties.
       Ms. Rankins testified that according to the court’s records contained in file no.
       283458, [the Petitioner] was convicted of aggravated burglary on February 3,
       2003, pursuant to a negotiated plea agreement. Linda Rapper testified that she
       was employed by the Shelby County Sheriff’s Department as a fingerprint
       examiner. Ms. Rapper stated that she took [the Petitioner]’s fingerprints prior
       to trial, and his fingerprints matched the fingerprints in file no. 283458.

Kevin McDougle, 2010 WL 2219591, at *1-3. Based upon this evidence, the jury convicted
the Petitioner of two counts of aggravated robbery, aggravated assault, and unlawful
possession of a handgun. For these convictions, the trial court ordered the Defendant to
serve an effective sentence of thirty-two years. The sentences in this case were ordered to
served consecutively to the sentences in the grocery store robbery, for a total effective
sentence of fifty-six years.

                                B. Post-Conviction Hearing

       The Petitioner filed a post-conviction petition, claiming that he received the
ineffective assistance of counsel in both of his cases. The post-conviction court held an
evidentiary hearing, wherein it heard the following evidence: The Petitioner testified that two
different attorneys were appointed for each of his cases. In May 2006, at the Petitioner’s
arraignment on the grocery store robbery, the trial court appointed an attorney (“Counsel I”)
who represented the Petitioner through the trial on those charges. The Petitioner said that

                                              5
Counsel I never met with him about the case. The Petitioner said that, when the Petitioner
was brought to court appearances, Counsel I would not respond to the Petitioner’s questions.
The Petitioner explained that he sat behind Counsel I and would ask to see various
documents and ,when Counsel I would not comply, the Petitioner would “make outbursts in
the courtroom” to notify the trial court of the problem.

       The Petitioner testified that he requested Counsel I hire an investigator for the case.
The Petitioner said that Counsel I responded that, based on the surveillance video recording
from the grocery store, an investigator was not necessary. The Petitioner said that he
continued to request that Counsel I hire an investigator to no avail.

       The Petitioner testified that he requested Counsel I hire a handwriting expert to
examine and determine whether the witness signatures on the photographic line-ups were
authentic. The Petitioner explained that the witness’s signatures that identified him as the
perpetrator of the robbery were not spelled correctly, so the signatures must have been
forged. The Petitioner said that, when he asked Counsel I about a handwriting expert,
Counsel I “waved [him] off,” which resulted in the Petitioner making an “outburst” in the
courtroom.

       The Petitioner testified that he asked Counsel I about a motion to suppress anything
related to his identity, but the Petitioner “couldn’t get nothing out of him.” The Petitioner
said that, if Counsel I had done “more follow-up on identification questions[,] it would have
had an impact on the case.” The Petitioner said that he told Counsel I “how to do his job[,]
but he refused to do it.” The Petitioner also testified that, at trial, the State’s “lead witness”
was unable to identify him. Because of this, the Petitioner felt Counsel I should have
“objected and put it on the record that [the Petitioner] was never positively identified.”

         The Petitioner said that he asked Counsel I for the opportunity to wear street clothes
to trial rather than jail clothes, but Counsel I never brought him street clothes. The Petitioner
said that he wore jail clothes, his feet were shackled, and he wore a “shock belt” throughout
the trial. On the day of trial, the Petitioner asked the trial court to allow the Petitioner to
represent himself. The Petitioner said that Counsel I responded by telling the trial court to
“throw [the Petitioner] out [of] the courtroom and [Counsel I] can go on and get this thing
done with.”

       The Petitioner testified that he wanted to testify at trial. He recalled that the State
reviewed its files and announced that there was an aggravated burglary that they could use
for impeachment. The Petitioner said that Counsel I then “jumped up and grabbed the folder
and says that it might be more that y’all can look into impeach him with.” To which the trial
court responded, “no, no. We just going to go with the aggravated . . . burglary.” The

                                                6
Petitioner said that, after Counsel I’s “outburst,” he decided not to testify because he felt that
Counsel I was “against” him. The Petitioner believed Counsel I’s conduct was
“inappropriate” and showed that Counsel I “wasn’t fighting for me to the fullest.”

       The Petitioner testified that, at one point, he wanted to plead guilty, even though he
was not guilty. Counsel I prepared the guilty plea and, when the Petitioner asked him to
explain the paperwork to the Petitioner, Counsel I said that he would not explain “anything”
to him. The Petitioner asked the trial court if someone else could explain the plea documents
to him, and the trial court said that the case would proceed to trial.

        The Petitioner testified that Counsel I represented him on the appeal of his convictions
stemming from the grocery store robbery and his convictions stemming from the taxi cab
robbery. The Petitioner said that Counsel I told the trial court that “everything went well in
this case,” so there were no grounds for a motion for new trial, but that he would be
challenging the sentencing. The Petitioner said that he told Counsel I that the sentencing was
within the trial court’s discretion and was not a ground for appeal, but Counsel I sought an
appeal only on the issue of sentencing. The Petitioner wanted Counsel I to appeal on issues
that related to the trial, but Counsel I maintained that the Petitioner’s issues were not grounds
for appeal.

        On cross-examination, the Petitioner maintained that all three witness signatures
identifying him as the perpetrator were forged. The Petitioner agreed that all three of those
witnesses testified at trial and two of the three witnesses identified him at trial. The
Petitioner agreed that, in front of the jury, he stated that he was guilty, which was what led
to the guilty plea agreement that he claimed Counsel I refused to explain to him.

        The Petitioner testified that the trial court appointed a separate attorney (“Counsel
   2
II”) to represent him on the taxicab robbery charges. The Petitioner’s main concern
regarding Counsel II’s representation was her inexperience. The Petitioner said that Counsel
II told the Petitioner that his case was her first criminal trial. The Petitioner recalled that,
during the trial, the trial court corrected Counsel II for incorrectly attempting to impeach a
witness and Counsel II apologized to the trial court, explaining it was due to her lack of
experience. The Petitioner said that he also believed Counsel II did not know how to
properly address severance issues. In court, Counsel II requested the gun charge be separated
from the robbery charges, and the trial court pointed out to Counsel II that she was
referencing “the wrong law book.”

       The Petitioner testified to another occasion during the trial when the State told the jury

       2
           Counsel II was deceased at the time of the Petitioner’s post-conviction hearing.

                                                      7
that the Petitioner was on parole for a violent crime when he committed these offenses. The
Petitioner told Counsel II that he was not on parole and she needed to object. Counsel II did
not object and instead told the Petitioner that the improper statements would be addressed
in the motion for new trial.

       The Petitioner testified that Counsel II filed a motion for new trial in his case.
Regarding the motion, the Petitioner said, “I can truly say that she was pretty good with
writing things and putting things on paper.” He agreed that Counsel II adequately addressed
the mistakes the Petitioner believed were made during his trial.

       The Petitioner testified that Counsel I handled the appeal for his taxi cab robbery case.
The Petitioner said that Counsel I did not raise all of the issues from Counsel II’s motion for
new trial on appeal. The Petitioner believed that there were some valuable challenges in the
motion for new trial, and Counsel I neglected to include them on appeal.

        Counsel I testified that he is a criminal trial expert and licensed to practice in
Tennessee and Arkansas. Counsel I estimated that he had tried five to ten murder cases a
year and four to six other major felony cases. He said that most of his trials involve crimes
that are Class B felonies or higher.

        Counsel I testified that he represented the Petitioner over a two-year period. After the
trial on the taxi cab robbery, the trial court appointed Counsel I to take over the appeal in that
case and handle the Petitioner’s remaining grocery store robbery case that was still to go to
trial. Counsel I said that, in order to better prepare for the taxi cab robbery appeal, he sat in
on the motion for new trial proceedings. Counsel I said that he met with the Petitioner but
could not recall specifically how many times the two met. He said that it was not “frequent”
but it was “adequate.”

        Counsel I testified that he discussed with the Petitioner “early on” that the grocery
store robbery case was “very difficult” because the video surveillance footage was “very
good quality.” Counsel I said that the Petitioner’s position on the case was “it just wasn’t
me.” Counsel I explained that, when a defendant takes this approach at trial, it significantly
limits the representing attorney.

       Counsel I agreed that the Petitioner wanted a handwriting expert to review the
photographic line-up identification signatures. Counsel I said that, because all three
witnesses who identified the Petitioner were present at the trial and identified their signatures
on the photographic line-up, there was no way to justify a request to the trial court for those
services. Counsel I said that he initially filed a motion to suppress on the photographic line-
ups, but he did not believe the photographic line-ups were “unduly prejudicial” as required

                                                8
to succeed on the motion. Counsel I noted that, in addition to the line-ups, the high quality
store surveillance footage was also presented to the jury.

        Counsel I agreed that one of the witnesses at trial could not identify the Petitioner in
court. Counsel I said that he did not make a motion to dismiss based upon the witness’s
failure to identify the Petitioner in court because there was no legal basis upon which to do
so. Counsel I said that the witness identified the Petitioner in a photographic line-up, and the
surveillance video footage was also presented to the jury as evidence of the Petitioner’s
identity.

     As to the Petitioner’s claims that Counsel I and the Petitioner had issues
communicating with one another, Counsel I said the following:

              The [Petitioner] is very adamant about what he wants, regardless of
       whether or not there is a legal basis for that relief or for me to take those
       actions.

               I have - - obviously, I deal with a lot of clients who would be difficult
       clients. I do take a lot of appointments out of several divisions when they have
       the clients that they may consider to be difficult clients, because they know
       that I can, usually, at least - - if not handle them, at least put up with it and not
       be too concerned about all the Bar complaints that the defendants will file.

               [The Petitioner’s] behavior towards me was less than cordial, and, in
       fact, at some point became hostile. I would dare to venture that somewhere
       near the end of it, I wasn’t even comfortable being in a room with him
       anymore.

              ....

              Throughout the trial, I wasn’t even able to sit normally at counsel table.
       I was having to sit as close to the center of the counsel table as possible to put
       as much physical distance between me and [the Petitioner], who was escorted
       by DRT - - Detention Response Team. . . . They had him on a . . . shock belt.
       And it was at some point during the trial right at the beginning of the trial, he
       had announced to the Court that if I didn’t win, he was going to kill me, and
       had made several threats, both to the judge and to the courtroom deputies.

              So, his behavior towards me was one that did not promote [a] good
       attorney/client relationship, but what the relationship that we had was as good

                                                9
       as it was going to be with anyone in my opinion, based on my experience with
       him and what I’ve seen him do to other attorneys and other judges and
       deputies. And it was definitely adequate for the representation at trial to make
       sure that I knew the facts and adequately presented them to the jury.

        Counsel I agreed that, during the grocery store robbery trial, the Petitioner stated his
guilt in front of the jury. Counsel I recalled that, after the reading of the indictment, the trial
court asked “how does the defendant plead?” Counsel I stood and announced the defense
was entering a plea of not guilty. To which, the Petitioner responded by standing and saying
“I don’t know why you’re doing that. I’m guilty.” The trial court instructed the Petitioner
to sit down and wanted to proceed, but Counsel I requested time to discuss a guilty plea with
the Petitioner. Counsel I provided the plea agreement paperwork to the Petitioner. After the
Petitioner refused to sign the paperwork, they returned to the courtroom and continued with
the trial.

       Counsel I said that, when he reviewed the taxi cab robbery file, he did not see any way
in which Counsel II’s hiring of an investigator would have changed the outcome of the case.
As to Counsel II’s inexperience, Counsel I testified:

       She was inexperienced to the point that this was her first jury trial. She had
       had some General Sessions trials. I don’t remember - - I think they were just
       civil General Sessions trials. But this was her first criminal jury trial.

               ....

       [W]hen I read the transcript . . . I remember being pleasantly surprised at the
       representation that he did receive from her.

                I found it to be - - there was a mistake made with a cross-examination,
       I believe. That was a rookie mistake. Everybody makes them when they’re
       rookie time out. You make it once, you look stupid, you get embarrassed, and
       you never make it again. But, you know, it didn’t impact the outcome of the
       trial, at least in my opinion, especially after having read the full transcript and
       handled the appeal.

               I thought she did - - there was some times in which she actually raised
       some issues which I thought were very - - I was surprised by how she handled
       it and thought she did a very good job.

       Counsel I recalled an issue in the taxi cab robbery trial where, in closing argument,

                                                10
the State kept referring to the Petitioner’s previous conviction for burglary as a crime of
violence. Counsel I said that, as a defense attorney, he “didn’t like that” but that it was not
“out of line.”

       On cross-examination, Counsel I testified that he explained to the Petitioner the
decisions he made during the course of his representation. Counsel I said that the Petitioner
viewed the surveillance videotape footage from the grocery store robbery.

       Based upon this testimony, the post-conviction court denied post-conviction relief. It
is from this judgment that the Petitioner now appeals.

                                          II. Analysis

        On appeal, the Petitioner contends that the post-conviction court erred when it
dismissed his petition because he received the ineffective assistance of counsel during both
of his trials and on appeal. The State responds that the post-conviction court properly denied
post-conviction relief because the Petitioner failed to prove his factual allegations by clear and
convincing evidence and show deficient performance of counsel and prejudice in both cases.

        In its order denying the Petitioner relief on this issue, the post-conviction court made
the following findings:

               This Court has reviewed the entire record, which includes transcripts of
       trials where Petitioner was convicted. Petitioner complains about the
       performance of the trial court and his trial attorneys, one of whom is now
       deceased. From a complete reading of the transcripts and review of the record,
       it is abundantly clear that [the] Petitioner was one of the most, manipulative,
       and abusive individuals ever to appear in the courts of Shelby County. Not only
       did he verbally and physically disrupt proceedings on multiple occasions,
       including in front of one of his juries, but he also threatened the life of one of
       his attorneys. This Court also notes that the trial court handled a most difficult
       defendant with a high degree of professionalism and patience while respecting
       his constitutional rights.

              After careful consideration, this Court finds that the Petitioner failed to
       prove his allegations of fact by clear and convincing evidence, and the Petition
       for Post-Conviction Relief is hereby DENIED.

      In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.

                                               11
T.C.A. § 40-30-103 (2006). The petitioner bears the burden of proving factual allegations in
the petition for post-conviction relief by clear and convincing evidence. T.C.A. § 40-30-
110(f) (2006). Upon our review, the trial judge’s findings of fact are given the effect and
weight of a jury verdict, and this Court is “bound by the trial judge’s findings of fact unless
we conclude that the evidence contained in the record preponderates against the judgment
entered in the cause.” Black v. State, 794 S.W.2d 752, 755 (Tenn. Crim. App. 1990). Thus,
this Court will not re-weigh or re-evaluate the evidence below; all questions concerning the
credibility of witnesses, the weight and value to be given their testimony and the factual issues
raised by the evidence are to be resolved by the trial court judge, not the appellate courts.
Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999); Henley v. State, 960 S.W.2d 572, 578-79
(Tenn. 1997). A post-conviction court’s conclusions of law, however, are subject to a purely
de novo review by this Court, with no presumption of correctness. Fields v. State, 40 S.W.3d
450, 457 (Tenn. 2001).

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

       First, the [petitioner] must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the [petitioner] by the Sixth
       Amendment. Second, the [petitioner] must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the [petitioner] of a fair trial, a trial whose result is
       reliable. Unless a [petitioner] makes both showings, it cannot be said that the
       conviction or death sentence resulted from a breakdown in the adversary
       process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To prevail
on a claim of ineffective assistance of counsel, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” House v. State, 44 S.W.3d
508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).


                                               12
        When evaluating an ineffective assistance of counsel claim, the reviewing court should
judge the attorney’s performance within the context of the case as a whole, taking into account
all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753 S.W.2d 148,
149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the questionable conduct
from the attorney’s perspective at the time. Strickland, 466 U.S. at 690; Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court must be highly deferential and
“should indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Burns, 6 S.W.3d at 462. Finally, we note that a
defendant in a criminal case is not entitled to perfect representation, only constitutionally
adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn. Crim. App. 1996). In
other words, “in considering claims of ineffective assistance of counsel, ‘we address not what
is prudent or appropriate, but only what is constitutionally compelled.’” Burger v. Kemp, 483
U.S. 776, 794 (1987) (quoting United States v. Cronic, 466 U.S. 648, 665 n.38 (1984)).
Counsel should not be deemed to have been ineffective merely because a different procedure
or strategy might have produced a different result. Williams v. State, 599 S.W.2d 276, 279-80
(Tenn. Crim. App. 1980). “The fact that a particular strategy or tactic failed or hurt the
defense does not, standing alone, establish unreasonable representation. However, deference
to matters of strategy and tactical choices applies only if the choices are informed ones based
upon adequate preparation.” House, 44 S.W.3d at 515 (quoting Goad v. State, 938 S.W.2d
363, 369 (Tenn. 1996)).

        If the petitioner shows that counsel’s representation fell below a reasonable standard,
then the petitioner must satisfy the prejudice prong of the Strickland test by demonstrating
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694; Nichols v. State, 90
S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must be “sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694; Harris v. State, 875 S.W.2d 662,
665 (Tenn. 1994).

                                          A. Counsel I

        The Petitioner asserts that Counsel I was deficient because he failed to hire a
handwriting expert to evaluate the witness’s signatures on the photographic line-ups and
failed to “suppress the evidence.” The Petitioner also challenges Counsel I’s failure to appeal
his issue alleging prosecutorial misconduct during the taxicab robbery trial. The State
responds that the post-conviction court properly denied post-conviction relief because the
Petitioner failed to prove these allegations by clear and convincing evidence or show
prejudice due to Counsel ’s representation at trial or in the taxi cab robbery appeal. We agree
with the State.



                                                13
        As to the Petitioner’s ineffective assistance of counsel claims with regard to Counsel
I, the post-conviction court made the following findings:

       [The] Petitioner testified that he asked [Counsel I] to hire [a] . . . fingerprint
       analyst to prove that the signatures on the statements by the victims differed
       from the signatures on the photo line-ups, all of which showed positive
       identification of [the] Petitioner as the robber. [The] Petitioner asserts that an
       analyst could have shown that the signatures were different and this discovery
       could have impacted the outcome of the trial.

              [Counsel I] testified that [the] Petitioner believed the police or others
       may have forged the witness’ signatures on the photo arrays. However, the
       witnesses testified in court that they had, in fact, signed the photo arrays.
       Thus, there was no issue of forgery. . . .

               The only indication that police may have forged witness signatures is
       [the] Petitioner’s bare and unsupported speculation. Based on the record
       before this Court, obtaining a handwriting expert . . . was unnecessary.
       Without more than [the] Petitioner’s speculation, this Court has no alternative
       but to find this complaint unfounded and without merit.

              ....

              [The] Petitioner alleges that [Counsel I] failed to file a motion regarding
       the suppression of a video tape and the photo lineup. [Counsel I] testified that
       he did not file a motion to suppress because he was positive that the victims
       were able to identify [the] Petitioner, based on the evidence. Additionally,
       [Counsel I] asserted that the video image of [the] Petitioner was of good
       quality and it was not likely to prejudice the witnesses’ ability to identify the
       individual that had robbed them. Thus, a motion to suppress this evidence
       would have been pointless. As an officer of the court, [Counsel I] would not
       file motions that were frivolous, or would be supported by perjury. In
       addition, [the] Petitioner has not said what motions were not filed and how he
       was prejudiced by trial counsel’s inaction.

(Citations omitted).

       The evidence in this case does not preponderate against the post-conviction court’s
findings. Counsel testified that, because all three witnesses identified their signatures on the
photographic line-ups, there was no basis on which to request a handwriting expert in the

                                               14
grocery store robbery case. Counsel I testified that, at the beginning of the proceedings, he
filed a motion to suppress the photographic line-ups but soon learned that the witnesses were
likely going to be able to identify the Petitioner. Additionally, Counsel I’s review of the
photographic line-ups revealed that the line-ups were not “unduly suggestive,” as required to
prevail on the motion. He said that, in making his decisions about how to proceed on
identification issues, he also considered that the jury would see the “really high quality”
surveillance video footage of the Petitioner. Moreover, the Petitioner’s specific challenge as
to identification is unclear because the Petitioner does not allege in his petitions or his brief
specifically what motions should have been filed.

        As to the Petitioner’s claim of ineffective assistance of counsel based upon Counsel
I’s failure to raise the issue of prosecutorial misconduct, we first note that appellate counsel
is not constitutionally required to raise every conceivable issue on appeal. King v. State, 989
S.W.2d 319, 334 (Tenn. 1999). The determination of which issues to raise on appeal is
generally within appellate counsel’s sound discretion. Id. Counsel I testified that he believed
arguments challenging the Petitioner’s sentence and the consolidation of the aggravated
robbery and aggravated assault charges with the unlawful weapon possession charge were the
Petitioner’s strongest issues for appeal. As a result, Counsel I made the strategic decision to
pursue those claims. Counsel I testified that, “as a defense attorney,” he did “not like” the
State’s comments during closing argument about the Petitioner’s previous “violent”
conviction, but that he did not believe these comments provided a basis for relief.
Accordingly, the evidence in the record does not preponderate against the post-conviction
court’s finding that Counsel was not deficient.

       We conclude that the Petitioner failed to show that Counsel’s representation was
deficient or that he was prejudiced by the representation. Thus, the Petitioner is not entitled
to post-conviction relief.

                                         B. Counsel II

        Specifically as to Counsel II’s representation during the taxi case robbery case, the
Petitioner alleges that Counsel II was deficient in her performance based on her inexperience.
The Petitioner contends that Counsel II’s inexperience is evidenced by her failure to object
to the State’s misstatement regarding the Petitioner’s prior burglary conviction as a “violent”
offense and the improper impeachment of a witness. The State responds that the Petitioner
has waived his claim regarding prosecutorial misconduct because he failed to raise it in his
petition and that the Petitioner failed to show that Counsel II’s lack of trial experience
affected the outcome of his case. We agree with the State.

       The issue of prosecutorial misconduct was not raised in the Petitioner’s post-conviction

                                               15
petition or argued before the post-conviction court. The post-conviction court did not address
this issue in its order denying relief. As such, we agree with the State that this claim is waived
for the purposes of appellate review. See T.C.A. § 40-30-106(g)(2006) (a ground for post-
conviction relief is waived “if the petitioner personally or through an attorney failed to present
it for determination in any proceeding before a court of competent jurisdiction in which the
ground could have been presented.”).

      As to the Petitioner’s claim about Counsel II’s inexperience, the post-conviction court
made the following findings:

              [The] Petitioner alleges that [Counsel II] lacked the knowledge to
       adequately represent him at trial. [The] Petitioner also asserts that [Counsel II]
       lacked familiarity with the law surrounding severance and consolidation of the
       crimes. . . . [Counsel II] is unavailable. However, [Counsel I] stated that in
       looking over the transcripts, he noticed a mistake on cross examination,
       impeachment of a witness, but he stated that this was a small mistake that did
       not impact the outcome of the case in any manner.

              ....

              This Court reviewed the trial transcripts and also notes [Counsel II's]
       unfamiliarity with the proper use of a prior statement for impeachment. It is
       the same problem this court has observed with trial lawyers of varying
       experience. The problem did not stop [Counsel II] from more than adequately
       cross examining all witnesses called by the state. If, in fact, [Counsel II] was
       an inexperienced lawyer, it had no impact on [the] Petitioner’s trial, and this
       complaint is denied.

(Citations omitted).

        The evidence in this case does not preponderate against the post-conviction court’s
findings on this matter. Counsel I testified at the post-conviction hearing that, in preparation
for the appeal, he reviewed the transcripts and identified a “rookie” error by Counsel II in the
impeachment of a witness. He further stated that it was a minor and common mistake that did
not impact the outcome of the trial. The Petitioner testified that the trial court addressed the
error and then presented nothing further on how this error impacted the outcome of his trial.
Accordingly, the evidence in the record does not preponderate against the post-conviction
court’s finding that Counsel was not deficient in this respect.

       We conclude that the Petitioner failed to show that either Counsels’ representation was

                                               16
deficient and that he was prejudiced by the representation. Thus, the Petitioner is not entitled
to relief.

                                       III. Conclusion

       After a thorough review of the record and relevant authorities, we conclude that the
post-conviction court properly denied post-conviction relief. Accordingly, we affirm the
judgment of the post-conviction court.


                                                    _________________________________
                                                      ROBERT W. WEDEMEYER, JUDGE




                                              17